Exhibit 32 Pursuant to 18 U.S.C. Section 1350, as created by Section 906 of the Sarbanes-Oxley Act of 2002, the following certifications are being made to accompany the Form 10-Q for the quarter ended January 31, 2010 for Donaldson Company, Inc.: CERTIFICATION OF CHIEF EXECUTIVE OFFICER I, William M. Cook, Chief Executive Officer of Donaldson Company, Inc., certify, that: 1. The Form 10-Q of Donaldson Company, Inc. for the quarter ended January 31, 2010, (the Report), fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Donaldson Company, Inc. Date: March 4, 2010 By: William M. Cook Chief Executive Officer CERTIFICATION OF CHIEF FINANCIAL OFFICER I, Thomas R. VerHage, Chief Financial Officer of Donaldson Company, Inc., certify, that: 1. The Form 10-Q of Donaldson Company, Inc. for the quarter ended January 31, 2010, (the Report), fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Donaldson Company, Inc. Date: March 4, 2010 By: Thomas R. VerHage Chief Financial Officer 29
